Citation Nr: 1646074	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  15-39 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Ballard Jr., Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1954 to May 1957.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

VA has not met the statutory duty to assist provision of 38 U.S.C.A. § 5103(a).  Remand is necessary to obtain both VA and private treatment records.  December 2012 and February 2013 Medical Authorization forms authorized VA to obtain treatment records from Hometown Hearing and Audiology and the Kansas City VA Medical Center.  A February 2013 invoice from Hometown Hearing and Audiology is included in the record; however, it was submitted by the Veteran.  There is no indication that the RO requested medical records from Hometown Hearing and Audiology.  As these records have not been associated with the Veteran's file, they must be obtained on remand.  See Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992). 

VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2 (2015); Green v. Derwinski, 1 Vet. App. 121 (1991).  If, and only if, additional treatment records relevant to the Veteran's claims for hearing loss and tinnitus are associated with the claims file, the claims file must be returned to the examiner who performed the September 2015 examination, for preparation of an opinion considering the additional evidence.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran to afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim for service connection for hearing loss and tinnitus, to include all VA and non-VA medical records.  The RO must obtain an updated medical authorization from Hometown Hearing and Audiology, if necessary.  Based on the Veteran's response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

Regardless of the Veteran's response, the RO must attempt to obtain the Veteran's treatment records from the VA Medical Center in Kansas City, Missouri, as well as any other VA records not currently associated with the electronic claims file. 

The RO must attempt to obtain the medical records from Hometown Hearing and Audiology.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence. The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, if, and only if, pertinent treatment records are obtained, the claims file must be returned to the September 2015 VA examiner to provide a supplemental medical opinion based on the additional records added to the evidence of record.  The VA examiner must state whether the Veteran's bilateral hearing loss and tinnitus was incurred in or aggravated by his active service.  If the 2015 examiner is unavailable or unable to provide the ordered opinion, the claims file must be provided to an appropriate health care practitioner to provide the opinion.  If the examiner determines that another examination is necessary to provide the directed opinion, one must be conducted.  The Veteran's claims file must be furnished to the examiner and the examiner must state that it has been reviewed.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  Any medical report obtained must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271   (1998).

4.  After completing the above actions and any other development as may be indicated, the claims on appeal must be readjudicated.  If a claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 
 
No action is required by the Veteran until further notice is received; however, additional evidence or argument may be presented while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

